6 So.3d 727 (2009)
Michael Dimond HILLIARD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4544.
District Court of Appeal of Florida, Second District.
April 15, 2009.
James Marion Moorman, Public Defender, and Kevin Briggs, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Susan M. Shanahan, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Michael Hilliard challenges his convictions and sentences in circuit court case number 07-CF-11715, and the revocation of his drug offender probation and resulting sentence in circuit court case number 06-CF-13121. After reviewing the record, we directed the parties to submit supplemental briefs regarding Hilliard's written sentences in both cases and whether any error in the written sentences could be addressed in this appeal.
Both parties acknowledge in their supplemental briefs that Hilliard's written sentences fail to conform to the trial court's oral pronouncement of the sentences. However, they also acknowledge that neither Hilliard nor the State preserved the errors for appeal by objecting or filing a motion to correct sentence pursuant to Florida Rule of Criminal Procedure *728 3.800(b). See Young v. State, 988 So.2d 1128, 1129 (Fla. 2d DCA 2008) (noting that the defendant failed to preserve a sentencing error for appellate review by not objecting during sentencing or filing a motion pursuant to rule 3.800(b)); State v. Hamner, 816 So.2d 810, 812 (Fla. 5th DCA 2002) (noting that the State failed to preserve its argument that Hamner's downward departure sentence was illegal when it failed to object or file a motion to correct sentence pursuant to rule 3.800(b)).
Accordingly, we affirm Hilliard's convictions and sentences in case number 07-CF-11715 and the revocation of his probation and resulting sentence in case number 06-CF-13121.
Affirmed.
KELLY and LaROSE, JJ., Concur.